DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
 	In the Examiner's best judgement the best prior art found during prosecution with respect to independent claims 1 and 12 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the Independent Claims. The references used, fail to singularly or in combination, to anticipate and render obvious the inventive concept identified by the specific claim features of the inventive concept claims. Specifically, upon determining that the licensed spectrum is not available, performing at least one of: assigning, to the one or more process devices, based on the traffic type of the data to be transmitted by the one or more process devices is of high mid or low priority, the an access spectrum within licensed shared access spectrum or unlicensed shared access spectrum; and assigning, to one or more process devices, based on the traffic type of the data to be transmitted by the one or more process devices is of high priority, an access spectrum within the licensed spectrum by clearing the licensed spectrum currently used by the industrial application that is of low priority.
 

	The examiner identifies, as the best prior art of record, the following documents: 	a. U.S. Pre-Grant Publ'n. No. 2007/0026868 (published 1 Feb. 2007) [hereinafter Schulz] teaches an apparatus that may establish unlicensed and licensed frequency bands for communication. Next, each packet for wireless communications may be classified according to priority levels (low, medium and high) and assigned to a licensed or unlicensed band according to the determined priority level. (see fig. 3 of Schulz) However, Schulz does not teach first determining whether a licensed unshared band is unavailable before assigning the packets and clearing space on the licensed unshared band of a packet is high priority or assigning the packets to a shared band if lower priority. 	b. U.S. Pre-Grant Publ'n. No. 2017/0181040 (published 21 Mar. 2013) [hereinafter Chandwani] teaches an apparatus that may receive a request for uplink or downlink transmission and in response classifying packets according to priority level. The apparatus may then assign packets to unlicensed or licensed frequency bands according to the classified priority level. (see fig. 4) However, Chandwani does not teach first determining whether a licensed unshared band is unavailable before classifying and assigning the packets and clearing space on the licensed unshared band of a packet is high priority. However, Chandwani does not teach first determining whether a licensed unshared band is unavailable before assigning the packets and clearing space on the licensed unshared band of a packet is high priority or assigning the packets to a shared band if lower priority.
Additionally, all of the further limitations in 3, 4, 6, 9 – 11, 14 – 19, 22, 23 are allowable since the claims are dependent upon the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
ConclusionAny inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158. The examiner can normally be reached Mon-Fri 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
August 25, 2022Primary Examiner, Art Unit 2471